DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response on 10/06/2021 in response to the Office Action mailed on 07/09/2021. Claim 10 is canceled. Claim 26-28 are new. Claim 8 is amended. Claims 1-9, 11-13, 15, 26-28 are present for examination.  
 Priority
	Acknowledgement is made for this application which is a 371 national stage application of PCT/US2017/023828 filed on 03/23/2017 and claims priority from provisional application 62/312,300 which was filed on 03/23/2016. 

Withdrawn -Objection to the Specification
The disclosure is objected to because of the following informalities:
 Paragraph [00059] encompasses "A TGFβ inhibitor inhibitor is a compound that decreases expression or activity of TGFβ inhibitor. A decrease in TGFβ inhibitor activity is defined by a reduction of a biological function of TGFβ inhibitor. A TGFβ inhibitor can neutralize TGFβ, interfere with binding of TGFβ to its receptor or inhibits a component of the TGFβ signaling pathway such as SMAD3, MEK or pERKl/2".
This paragraph is not congruent with the overall disclosure in the specification regarding the effect a TGFβ on genome editing and in particular on NHEJ. 
Paragraph [00059] should read as follows:
A TGFβ inhibitor  is a compound that decreases expression or activity of TGFβ . A decrease in TGFβ  activity is defined by a reduction of a biological function of TGFβ . A TGFβ inhibitor can neutralize TGFβ, interfere with binding of TGFβ to its receptor or inhibits a component of the TGFβ signaling pathway such as SMAD3, MEK or pERKl/2". Appropriate correction is required.

This rejection is withdrawn on the bases of the amendments.

Withdrawn - Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 encompasses a method where the cell is contacted with the TGFβ antibody after the cell undergoes genome editing. Claim 10 states that the cell is contacted with the antibody 10 days after the genome editing. However the specification teaches that the increase in genome editing results from inhibition of expression or activity of TGFβ. It is not clear how the TGFβ inhibitor can have on a genome that has already undergone editing. Clarification is required.

Applicant's argument and claim amendment has been considered. The rejection is withdrawn on the basis of the claim amendments. 

Maintained - modified- Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13 and 15 as applied to claims 1-9, 11-13, 15, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Haojian Zhang et al (Bone Marrow Failure in Fanconi Anemia from Hyperactive TGF-β Signaling Volume 124, Issue 21, 14 November 2014, Page 356 in IDS).
Claim 1 is drawn to a method of increasing the efficiency of genome editing in a mammalian subject the method comprising contacting a cell undergoing genome editing with an antibody that is specific for TGFβ or TGFβR1 that inhibits the expression or activity of TGFβ. Claims 3-5 defines the cells in which genome editing is increased as cells that are differentiated cells or primary cells or in a mammalian subject. Claims 7-10 recites routine modes of administration of the antibody for the TGFβ and optimization of the timing of administration of the antibody. Claim 12-13 and 15 encompass additional inhibitors or compounds involved in the TGFβ pathway.
Thus the claims are essentially drawn to a method of inhibiting TGFβ or molecules and compounds in the TGFβ pathway in view of inhibiting or reducing non homologous end joining (NHEJ) while increasing homologous recombination (HR). The claims also encompass inhibiting molecules in the pathway of TGFβ to exert the same effects.

Their results showed that disruption of the TGF-β signaling pathway caused a decrease in NHEJ activity and that disruption of the TGF-β pathway also increased HR which resulted in reduced MMC-mediated DNA damage. Note that FA cells are mammalian cells.
	They state that inhibitors of the TGF-β signaling pathway may therefore be useful in the clinical treatment of patients with bone marrow failure and Fanconi anemia. Thus one of ordinary skill in the art would have a reasonable expectation that inhibitors of the TGF-β or inhibitors of TGF-β receptor or any inhibitor of TGF-β signaling pathway can be used to increase homologous recombination (HR) in favor of the NHEJ. Furthermore Zhang et al teach application of the inhibitors of the TGF-β or molecules that inhibit the TGF-β signaling pathway such as SMAD 3 to enhance HR. 
Zhang et al also specifically mention TGF-β signaling by 1D11 (a neutralizing antibody against mouse TGR- β) for disrupting the TGF- β pathway.  Furthermore Zhang et al also teach inhibiting the TGF-β pathway using shRNA-mediated knockdown of SMAD3 or TGF-βR1 which are part of the TGF- β pathway. Thus it would have been obvious to use a TGF-β antibody or shRNA-mediated knockdown of SMAD3 or TGF-βR1 to reduce NHEJ and enhance HR in the cell.  
	At the time of the instant disclosure, the use of antibodies to inactivate the activity a protein was known thus would have been within the prevue of an ordinary skill in the art. 
Furthermore the art teaches that NHEJ is less suitable than HR for genome editing. Therefore, claims 1, 3-13 and 15 were prima facie obvious.



Applicants argue: 
MPEP § 2143.01 requires that there must be some teaching, suggestion, or motivation,
either in the prior art cited by the Examiner or in the knowledge generally available to one of ordinary skill in the art to modify the reference or combine the references being relied upon to reject the claimed invention. The Office Action, however, fails to point to specific evidence in Zhang, for where one of ordinary skill in the art would have found a teaching, suggestion, or motivation to arrive at the present claims.

	
Applicants further argue:

"… Zhang merely shows that, in HSPCs from FA-deficient murine bone marrow, TGF is hyperactive, NHEJ is also hyperactive, and that TGF inhibition can help increase HR thereby rescuing growth defects of the primary HSPCs from the FA-deficient murine bone marrow. In contrast to Zhang, the present claims relate to “[a] method of increasing the efficiency of genome editing in a mammalian subject, the method comprising contacting a cell undergoing genome editing with an antibody that is specific for TGFB or TGFBR1 that inhibits the expression or activity of TGFB.” As explained in the present application, the present claims are based on the surprising discovery that inhibition of the TGFB pathway shifts the balance between non-homologous end joining (NHEJ) and homologous recombination (HR) DNA repair mechanisms in favor of HR. This shift results in more efficient DNA repair. Accordingly, TGFB inhibition can be used during genome editing, to increase efficiency of the genome editing. See, e.g., para. [00048] and Examples 1-5 of the as-filed specification. There is no teaching, suggestion, or motivation in Zhang of increasing efficiency of genome editing by inhibiting the expression or activity of TGFB. In fact, as explained above, Zhang does not even relate to genome editing methods. Zhang specifically addresses the affect that disruption of TGFB signaling, e.g., through shRNA-mediated knockdown of SMAD3, has on growth defects and contemplates disruption of TGF signaling in the treatment FA. One of skill in the art, when reading Zhang, would not have been motivated to use direct TGF inhibition, with an antibody that is specific for TGFB or TGFBR, to increase the efficiency of genome editing. Rather, at most, one of skill in the art would recognize that Zhang relates to Fanconi anemia and only shows that disruption of TGFB signaling can help increase HR thereby rescuing growth defects of the primary HSPCs from the FA-deficient murine bone marrow. Stated differently, Zhang broadly identifies TGFB signaling, and all the signaling molecules involved in that pathway, as playing an important role in promoting growth defects of primary HSPCs from the FA-deficient murine bone marrow. In stark contrast, the present claims are directed to the unexpected identification that TGF inhibition, through an antibody that is specific for TGFB or TGFBR, can be used to increase efficiency of genome editing"


nhibition of TGF-β signaling which results in elevated homologous recombination (HR) repair with a concomitant decrease in non-homologous end-joining (NHEJ),
Thus results in reduced incidence of Fanconi's anemea. Furthermore the art teaches that NHEJ is less suitable than HR for genome editing. For example WO 2010/065123 A1, WO 2014/099744, WO 2015/079056 A1 or WO 2014093595 A1 teach a method of genome editing where a cell expresses a CRISP/Cas9 or a zinc finger nuclease where a double stranded break are produces and editing comprises a NHEJ DNA repair process that can generate mutations at the site of the double stranded break during DNA repair. They further teach that the double stranded DNA breaks can also be repaired by a homology directed repair (HDR) process that is less mutagenic at the site of repair. Therefore it would have been obvious for one of ordinary skill in the art to use a TGF-β antibody to inhibit TGF-beta in view of optimizing homologous repair in the genome editing method of any one of WO 2010/065123 A1, WO 2014/099744, WO 2015/079056 A1 or WO 2014093595 A1. 
Applicants further argue:
There is no teaching, suggestion, or motivation in Zhang of increasing efficiency of genome editing by inhibiting the expression or activity of TGFB. In fact, as explained above, Zhang does not even relate to genome editing methods. Zhang specifically addresses the affect that disruption of TGFB signaling, e.g., through shRNA-mediated knockdown of SMAD3, has on growth defects and contemplates disruption of TGF signaling in the treatment FA. One of skill in the art, when reading Zhang, would not have been motivated to use direct TGF inhibition, with an antibody that is specific for TGFB or TGFBR, to increase the efficiency of genome editing. Rather, at most, one of skill in the art would recognize that Zhang relates to Fanconi anemia and only shows that disruption of TGFB signaling can help increase HR thereby rescuing growth defects of the primary HSPCs from the FA-deficient murine bone marrow. Stated differently, Zhang broadly identifies TGFB signaling, and all the signaling molecules involved in that pathway, as playing an important role in promoting growth defects of primary HSPCs from the FA-deficient murine bone marrow. In stark contrast, the 
Applicants argument is carefully considered but not found persuasive because the prior art clearly teaches that genome editing using CRISPR/Cas9 or zinc finger nucleases is optimum when homologous recombination is used for DNA repair. Zhang et al teaches how to optimize homologous recombination repair. Thus a person of ordinary skilled motivated to modify a genomic sequence would have applied the teaching of Zhang et al in the genome editing method of any one of WO 2010/065123 A1, WO 2014/099744, WO 2015/079056 A1 or WO 2014093595 A1.

Applicants argue:
"… Additionally, Applicant respectfully asserts that the Office has used impermissible hindsight reconstruction to arrive at the present claims, 7.e., improperly using Applicant’s disclosure to form the basis of this rejection. It is not enough to pick out isolated features in earlier prior art references, combine them in one particular way with application of hindsight acquired only from the Applicant’s own disclosure, and then say that it would have been obvious to select those particular features and to combine them in the particular way that the Applicant has (Eversharp, Inc. v. Fisher Pen Co., 204 F. Supp 649, 662-63 (N.D. Ill. 1961)). The mere fact that the prior art may be modified in the manner suggested by the Office does not make the modification obvious unless the prior art suggested the desirability of the modification Un re Fritch, 972 F.2d 1260 (Fed. Cir. 1992); In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984)). There must be some teaching or suggestion in the references to support their use in the particular claimed combination (Smithkline Diagnostics, Inc. v. Helena Labs Corp., 859 F.2d 878, 886 (C.A.F.C. 1988)). …. Nothing in the prior art suggests or hints at “[a] method of increasing the efficiency of genome editing in a mammalian subject, the method comprising contacting a cell undergoing genome editing with an antibody that is specific forTGFP or TGFPRI that inhibits the expression or activity of TGFB.” As noted above, at most, one of skill in the art would recognize that Zhang relates to Fanconi anemia and only shows that disruption of TGFB signaling rescues growth defects of the primary HSPCs from the FA-deficient murine bone marrow. Contrary to the assertions made in the Office Action, Applicant respectfully asserts that there is simply no teaching, suggestion, or motivation present in any of the cited references to arrive at the claimed invention…"

New claims 27 and 28 are obvious because WO 2010/065123 A1, WO 2014/099744, WO 2015/079056 A1 or WO 2014093595 A1 teach that the target nucleases can be any of the nucleases in claim 27 and claim 28.
	 Furthermore with regards to Applicants argument that hindsight reasoning was used, it should be noted that the MPEP states: "In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971)".

Conclusion: No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/              Primary Examiner, Art Unit 1656                                                                                                                                                                                          	January 15, 2022.